Judgment was entered in the Supreme Court,
Per Curiam.
The defendant found himself subjected to a flow of water far beyond that which had theretofore usually flowed upon his premises from the turnpike road above. He clearly had a right to protect his property from the utter destruction which threatened it, by damming off this extraordinary flood. Whether this was caused by the unlawful acts of others by throwing the ■waters into a channel along the turnpike to his premises, or by the act of the company, his right to protect his property from this unusual flow was the same. Therefore, under the prayers of the bill, and the findings of fact, we cannot say the court below erred in dismissing the bill.
Decree affirmed with costs and appeal dismissed.